Case 7:20-cv-05815-VB Document 16 Filed 12/02/20 Page 1of1

aaa
j

   
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i
ae
RONICALLY FILED

;
|

   

 

 

Oe x (DATE BI 12 (6z (7020 i
DARRELL KING, : a =I
Plaintiff, a
Vv. : ORDER
CITY OF BEACON POLICE DEPARTMENT; : 20 CV 5815 (VB)
and CITY OF BEACON, :
Defendants.
penne enn ener ennennnenennennee woee a--X

 

 

By Order dated September 15, 2020 (Doc. #9), the Court instructed plaintiff, who is
represented by counsel, to notify the Court by no later than September 21, 2020, whether he
intended to file an amended complaint in response to defendants’ September 11, 2020, motion to
dismiss. The Court sua sponte extended plaintiff's time to comply with the Court’s September
15, 2020, order to October 15, 2020. (Doc. #11).

On October 14, 2020, plaintiff's counsel entered a notice of appearance and attempted to
file an amended complaint. (Docs. ##12—13). The Clerk rejected plaintiff's amended complaint
on the same day and informed plaintiff counsel that the document contained a filing error.
Plaintiff attempted to re-file his amended complaint on October 15, 2020. (Doc. #14). The Clerk
again rejected the amended complaint on October 16, 2020 due to filing errors.

On November 10, 2020, the Court ordered plaintiff to re-file the amended complaint and
cure any filing deficiencies by November 24, 2020. (Doc. #15)

To date, plaintiff has failed to comply with or respond to the Court’s November 10 Order.

The Court will give plaintiff one last opportunity to comply with the Court’s orders: By
December 9, 2020, plaintiff shall re-file the amended complaint to cure any filing deficiencies.
If plaintiff fails to do so, the Court will deem plaintiff to have abandoned this case, and will
dismiss the case without prejudice for failure to prosecute and comply with court orders
pursuant to Fed. R. Civ. P. 41(b).

Dated: December 2, 2020
White Plains, NY SO ORDERED:

unl Vr

Vincent L. Briccetti
United States District Judge

 
